Citation Nr: 0722028	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection 
bilateral hearing loss, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran had active service from May 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut. 

After the issuance of the December 2005 statement of the 
case, and certification to the Board in January 2006, the 
appellant submitted additional evidence consisting of a 
statement from Dr. D'Agostino dated in January 2006.  See 38 
C.F.R. § 20.1304 (2006).  The Board notes that the appellant 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence. 

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in April 2006; a transcript of the hearing 
is associated with the claims file.

The claim of service connection for bilateral hearing loss 
was the subject of previous RO decisions in March 1999 and 
October 2000.  The Board has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.

If the Board finds that new and material evidence has been 
submitted, it is bound by statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The now reopened claim of entitlement to service connection 
for the veteran's bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

Evidence added to the record since the final October 2000 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the appellant's claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to reopen the veteran's service 
connection claim herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006)) and the implementing 
regulations.

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
in June 2005, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2006), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In an October 2000 rating decision, the RO determined that 
there was no evidence showing a nexus between the veteran's 
current bilateral hearing loss and his military service.  
Since that decision, the veteran has submitted VA treatment 
records dated from August 1999 to November 2005 and private 
treatment records dated in November 2005.  Such records are 
cumulative and redundant of the evidence of record as of 
October 2000. 

However, the veteran has also submitted a January 2006 
statement by Dr. D'Agostino who opined that the veteran's 
military service as a diesel mechanic very likely contributed 
to his hearing loss.  This evidence is new and material in 
that it is neither cumulative nor redundant of the evidence 
of record as of October 2000, and it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, the existence of a nexus between the veteran's 
bilateral hearing loss and his service.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the claim of service connection for bilateral 
hearing loss.

ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is allowed, subject to further action 
as discussed below.

REMAND

Having reopened the claim of service connection for bilateral 
hearing loss, the Board finds that additional development is 
necessary with respect to that claim.  Specifically, a VA 
examination is warranted to clarify the etiology of the 
veteran's hearing loss, as well as to assess its current 
severity.  

The Board observes that the veteran has a current diagnosis 
of profound sensorineural hearing loss bilaterally.  VA 
treatment records dated from August 1999 to November 2005 and 
private treatment records dated in November 2005 are 
consistent with diagnoses and treatment for hearing loss.  

Additionally, the Board notes that the January 2006 statement 
from Dr. D'Agostino addresses the question of a nexus between 
the veteran's bilateral hearing loss and his service; 
however, such opinion appears to be based solely on the 
veteran's own statements.  Therefore, the Board determines 
that a VA examination and opinion based upon the entirety of 
the record is necessary for an equitable disposition of the 
claim.  

In this regard, the Board observes that the veteran's service 
medical records are associated with the claims file, but his 
service personnel records are not.  Therefore, a search 
should be conducted for the veteran's service personnel 
records.

Further, the VCAA is applicable to the claim now before the 
Board.  In a July 2005 letter, the veteran was advised of the 
evidence necessary to substantiate his new and material claim 
and his and VA's respective responsibilities in obtaining 
such evidence, and he was requested to submit any evidence in 
his possession relevant to his claim.  He was also informed 
of the element of his claim, namely a nexus between his 
bilateral hearing loss and service, that was found 
insufficient in the prior October 2000 rating decision in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, the Court of Appeals for Veterans' Claims has held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not been 
advised of the type of evidence necessary to establish a 
disability rating or effective date for the disability now on 
appeal.  Therefore, this remand for substantive development 
will also enable VA to provide appropriate notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3159(b).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disability now on appeal in 
accordance with Dingess/Hartman, supra.  

2.  A search should be conducted for 
the veteran's service personnel 
records.  If necessary, the veteran may 
be requested to fill out NA Forms 13055 
(Request for Information Needed to 
Reconstruct Medical Data) and 13075 
(Questionnaire About Military Service).  
Requests should be made in order to 
obtain the veteran's service personnel 
records from appropriate sources, to 
include NPRC, any alternate sources, or 
via reconstruction.  A response, 
negative or positive should be 
documented in the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
All attempts to obtain or reconstruct 
the veteran's service personnel records 
should be documented.

3.  Upon completion of the above 
actions, the veteran should be afforded 
a VA examination in order to clarify 
the nature, extent, and etiology of his 
bilateral hearing loss.  The veteran's 
claims file, including a copy of this 
remand, should be forwarded to the 
examiner for review, and the examiner 
should note in his opinion that the 
file was reviewed, including the 
January 24, 2006 statement by Dr. 
M.A.D.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that the veteran's 
bilateral hearing loss is related to 
his military service.  The examiner 
should discuss the medical findings 
included in the January 2006 statement 
from Dr. M.A.D., as well as describe 
the objective medical findings upon 
which he/she based his ultimate 
conclusion regarding the etiology of 
the claimed hearing loss.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claims.  38 C.F.R. § 3.655 (2006).

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claim of service connection for 
bilateral hearing loss should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


